 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
 
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment”), executed and effective as
of December 19, 2008 by and between THE STRIDE RITE CORPORATION, a Massachusetts
corporation (“SRR”), and GREGG RIBATT (“Executive”).


WHEREAS, SRR and Executive are parties to the employment agreement entered into
January 7, 2008 (“Employment Agreement”).


WHEREAS, in order to avoid certain adverse federal income tax consequences to
Executive under the Employment Agreement as a result of Section 409A of the
Internal Revenue Code of 1986, as amended, relating to deferred compensation,
SRR desires to implement certain amendments to the Employment Agreement; and


WHEREAS, SRR and Executive desire to amend the Employment Agreement.


NOW, THEREFORE:


Section 1.  Amendment to Section 8(b)(vii).  The following will be added to the
end of Section 8(b)(vii):


“such special payment will be paid by the later of (x) 2 ½ months from the end
of SRR’s fiscal year in which Executive’s employment terminates and (y) April
15th of the year following the year in which Executive’s employment terminates;”


Section 2.  Amendment to Section 8(b)(ix).  Section 8(b)(ix) shall be replaced
in its entirety with the following:


“(ix)  [Intentionally omitted.]”




Section 3.  Addition of Section 8(i).  Section 8(i) shall be inserted as
follows:


“(i) Executive may terminate his employment for ‘Good Reason,’ provided Good
Reason exists and Executive provides notice to Stride Rite in compliance with
Section 8(b).  However, prior to giving notice of termination of employment, (A)
Executive must provide written notification of his intention to resign within
ninety (90) days after Executive knows of the occurrence of any such event
(‘Notice of Good Reason’) and Stride Rite shall have thirty (30) days from the
date of receipt of such notice to effect a cure of the condition constituting
Good Reason under Section 8(b), and (B) if Stride Rite is unable to cure the
condition constituting Good Reason within the thirty (30) day period then
Executive must terminate his employment within two (2) years from the date such
event constituting Good Reason occurred, otherwise the event will no longer
constitute Good Reason.  For the avoidance of doubt, Good Reason will not
include any isolated, insubstantial and inadvertent failure by Stride Rite that
is not in bad faith and is cured promptly on Executive’s giving Stride Rite
notice and an event will not constitute Good Reason if Executive has consented
to it in accordance with Section 14.”
 
 
 

--------------------------------------------------------------------------------

 
Section 4.  Amendment to Section 9.  The following sentence shall be inserted at
the end of Section 9:


“Provided, however, the payments of the amounts specified in Paragraph 8(b)(iv),
(v), (vii) and (viii) are conditioned on Executive’s delivery and non-revocation
of a valid and effective release, in substantially the form attached hereto as
Appendix A within fifty-five (55) days following the date of Executive’s
termination from employment.”


Section 5.  Amendment to Section 14.  The first sentence of Section 14 shall be
replaced in its entirety with the following:


“This Agreement may not be changed, amended, or modified in any manner except by
a written instrument in writing signed by both the parties here, except as
described in Section 18 herein.”


Section 6.  Addition of Section 18.  Section 18 shall be inserted as follows:


“Section 409A.
 
(a) This Agreement is intended to satisfy the requirements of Section 409A of
the Internal revenue code of 1986, as amended (‘Section 409A’) with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent.  If either party
notifies the other in writing that, based on the advice of legal counsel, one or
more or the provisions of this Agreement contravenes any Treasury Regulations or
guidance promulgated under Section 409A or causes any amounts to be subject to
interest, additional tax or penalties under Section 409A, the parties shall
promptly and reasonably consult with each other (and with their legal counsel),
and shall use their reasonable best efforts to reform the provisions hereof to
(a) maintain to the maximum extent practicable the original intent of the
applicable provisions without violating the provisions of Section 409A or
increasing the costs to SRR of providing the applicable benefit or payment;
provide, however, de minimis costs associated with the implementation of such
409A reforms shall be considered reasonable and not an increase under this
subsection (a), and (b) to the extent possible, to avoid the imposition of any
interest, additional tax or other penalties under Section 409A upon Executive or
SRR.
 
(b) To the extent Executive would otherwise be entitled to any payment under
this Agreement, or any plan or arrangement of SRR or its affiliates, that
constitutes a ‘deferral of compensation’ subject to Section 409A and that if
paid during the six (6) months beginning on the date of termination of
Executive’s employment would be subject to the Section 409A, additional tax
because Executive is a ‘specified employee’ (within the meaning of Section 409A
and as determined by SRR), the payment will be paid to Executive on the earlier
of the six (6) month anniversary of Executive’s date of termination or
Executive’s death.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c) Similarly, to the extent Executive would otherwise be entitled to any
benefit (other than a payment) during the six (6) months beginning on
termination of Executive’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided
(together, if applicable, with an adjustment to compensate Executive for the
delay) on the earlier of the first day following the six (6) month anniversary
of Executive’s date of termination or Executive’s death.
 
(d) Any payment or benefit due upon a termination of Executive’s employment that
represents a ‘deferral of compensation’ within the meaning of Section 409A shall
be paid or provided to Executive only upon a ‘separation from service’ as
defined in Treas. Reg. § 1.409A-1(h).  Each payment made under Section 8 of this
Agreement shall be deemed to be a separate payment for purposes of Section
409A.  Amounts payable under Section 8 of this Agreement shall be deemed not to
be a ‘deferral of compensation’ subject to Section 409A to the extent provided
in the exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (‘short-term
deferrals’) and (b)(9) (‘separation pay plans,’ including the exception under
subparagraph (iii)) and other applicable provisions of Treasury Regulation §
1.409A-1 through A-6.
 
(e) Notwithstanding anything to the contrary in this Agreement or elsewhere, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following  the
calendar year in which Executive’s ‘separation from service’ occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
‘separation from service’ occurs.  To the extent any expense reimbursement or
the provision of any in-kind benefit is determined to be subject to Section 409A
(and not exempt pursuant to the prior sentence or otherwise), the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.”
 


Section 7.                      Effectiveness of Amendment.  This Amendment
shall become effective on the date hereof.


 
-3-

--------------------------------------------------------------------------------

 
Section 8.                      Definitions. Capitalized terms that are not
defined in this Amendment shall have the meanings ascribed thereto in the
Employment Agreement.


Section 9.                      Other Provisions Unaffected.  Except as modified
by this Amendment, the existing provisions of the Employment Agreement shall
remain in full force and effect.





     
THE STRIDE RITE CORPORATION
   
By:
 
/s/ Matthew E.Rubel                                       
Name:
 
Matthew E. Rubel
Its:
 
Director
 
EXECUTIVE
   
By:
 
/s/ Gregg Ribatt                                                
Name:
 
Gregg Ribatt
Title:
 
President and Chief Executive Officer

 
 
 
 
-4-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 